PER CURIAM
Petitioner’s daughter was made a ward of the court in a prior proceeding, and the Children’s Services Division was given custody of the child. Petitioner did not appeal that order. He subsequently requested review by the circuit court of its recommendation as to CSD’s placement of the child. In essence, he requested that he be given custody of his daughter. The court ordered:
“The above-named child is continued a ward of the court.”
The wardship was simply continued with no change. The order is not appealable. State ex rel Juv. Dept. v. Nagle, 36 Or App 237, 584 P2d 338 (1978).
Appeal dismissed.